DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-4, 6, 7, 10 and 16-19 are examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6, 7, 10 and 16-19 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Although Applicant’s asserts Feng does not teach the heat sink is a heat dissipation base, Examiner respectfully disagrees since although eddy currents generate some heat in the heat sink of Feng, Feng also teaches the heat sink is a heat dissipation base by the teaching “in addition to acting as a heat sink for inductor 200”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (hereinafter Feng), U.S. Patent Application Publication 2009/0146769, in view of J. Fletcher et al. (hereinafter Fletcher) “Airgap Fringing Flux Reduction in Inductors Using Open-Circuit Copper Screens”, IEE Proceedings – Electric Power Applications, Volume: 152, Issue: 04, Pages 990-996, July 2005.
Regarding Claim 1, Feng teaches, a magnetic unit (Fig. 5A, 5B) comprising: 

a first limb (first limb of 210); and 
a second limb (second limb of 210) disposed proximate to the first limb, wherein a gap (multiple gaps of 210 disclosed) is formed between the first limb and the second limb; 
a first winding (220) wound on the first limb; 
a conductive element (side portions of 230, Fig. 5B) disposed facing the gap and an outer periphery of the first winding, wherein the conductive element is thermally conductive and electrically conductive (“generates a magnetic flux that impinges on heat sink 230, generating an electrical eddy current that runs through heat sink 230” [0019] reasonably teaches “electrically conductive” since a conductor is required to generate the eddy currents) in order to control a fringing flux generated at the gap; and 
a heat sink (bottom portion of 230, Fig. 5B) operatively coupled to the conductive element, wherein the conductive element is configured to transfer heat from at least one of the conductive element and the first winding to the heat sink, wherein the heat sink is  heat dissipation base (Although eddy currents generate some heat in the heat sink of Feng, Feng also teaches the heat sink is a heat dissipation base by the teaching “in addition to acting as a heat sink for inductor 200” [0019]).  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Feng does not explicitly teach, the conductive element disposed facing the gap.
However, Fletcher teaches, the conductive element (copper screen) disposed facing the gap (“airgap”).  (Fletcher: Figs. 4a, 7 and 13, pages 3-4).
.  (Fletcher: Figs. 4a, 7 and 13, pages 3-4, section 4 ‘Inductor modelling with copper screen’).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Feng in view of Fletcher further teaches, wherein the magnetic unit is a transformer, an inductor (Feng: “inductor” [0018]), or a combination thereof.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 3, the combination of Feng in view of Fletcher further teaches, further comprising a second winding (Feng: 220) wound on the second limb.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 4, the combination of Feng in view of Fletcher further teaches, wherein the conductive element (Feng: 220) is disposed between the outer periphery of the first winding and an outer periphery of the second winding.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 6, the combination of Feng in view of Fletcher further teaches, wherein the conductive element is disposed within the gap (Fletcher: copper screen, airgap), the motivation being that of “reducing the fringing flux” (page3), “reduction in (Fletcher: Figs. 4a, 7 and 13, pages 3-4) (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 7, the combination of Feng in view of Fletcher further teaches, wherein at least one of the first and second windings (Feng: 220) is disposed between the conductive element (Feng: 230) and the first and second limbs (Feng: limbs of 210).  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 10, the combination of Feng in view of Fletcher further teaches, wherein the conductive element (Feng: 220) is a sheet.  (Feng: Figs. 5A and 5B, para. [0018], [0019]).
Regarding Claim 16, the combination of Feng in view of Fletcher further teaches, wherein the conductive element (Feng: 220) comprises at least two sections (Feng: two vertical sections of 220) in y-z plane and a section (Feng: horizontal section of 220) in x-y plane, wherein the at least two sections in y-z plane are coupled to the section in x-y plane to surround at least the gap (Fletcher: copper screen, airgap).  (Fletcher: Figs. 4a, 7 and 13, pages 3-4) (Feng: Figs. 5A and 5B, para. [0018], [0019]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Fletcher, as applied to claim 1, in view of Zhou et al. (hereinafter Zhou), U.S. Patent Application Publication 2019/0378643.
Regarding Claim 17, the combination of Feng in view of Fletcher teaches a conductive element (220) may include a conductor (“an electrical eddy current that runs (Feng: Figs. 5 and 5B, para.  [0019]).
The combination of Feng in view of Fletcher does not explicitly teach, wherein the conductive element is a non-magnetic metal.
However, Zhou teaches, wherein the conductive element (not shown) is a non-magnetic metal (“conductive body such as heat sink (not shown) disposed above the inductor. When the inductor is soldered on the PCB, since the heat sink disposed above the inductor is usually made of a conductive material, such as aluminum or copper” [0066]).  (Zhou: Figs. 3A, 3B and 17, para. [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductive element (Feng: 220) of the combination of Feng in view of Fletcher to include the aluminum of Zhou, the motivation being to provide a good conductor of heat for the “heat sink” “[0066].  (Zhou: Figs. 3A, 3B and 17, para. [0066]).  Therefore, the limitations of Claim 17 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 18, the combination of Feng in view of Fletcher and further in view Zhou further teaches, wherein the conductive element (Zhou: not shown) is an aluminum wire, an aluminum sheet (Zhou: “aluminum” [0066]), or a combination thereof, the motivation being to provide a good conductor of heat for the “heat sink” “[0066])..  (Zhou: Figs. 3A, 3B and 17, para. [0066]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Fletcher, and further in view of Raiser et al. (hereinafter Raiser), U.S. Patent Application Publication 2010/0060404.
Regarding Claim 19, Feng teaches, a magnetic unit (Fig. 5A, 5B) comprising: 
a magnetic core (210) comprising: 
a first limb (first limb of 210); and 
a second limb (second limb of 210) disposed proximate to the first limb, wherein a gap (multiple gaps of 210 disclosed) is formed between the first limb and the second limb; 
a first winding (220) wound on the first limb; 
a conductive element (side portions of 230, Fig. 5B) disposed facing the gap and an outer periphery of the first winding, wherein the conductive element is thermally conductive and electrically conductive (“generates a magnetic flux that impinges on heat sink 230, generating an electrical eddy current that runs through heat sink 230” [0019] reasonably teaches “electrically conductive” since a conductor is required to generate the eddy currents) in order to control a fringing flux generated at the gap; and 
a heat sink (bottom portion of 230, Fig. 5B) operatively coupled to the conductive element, wherein the conductive element is further configured to transfer heat from at least one of the conductive element and the first winding to the heat sink, wherein the heat sink is  heat dissipation base (Although eddy currents generate some heat in the heat sink of Feng, Feng also teaches the heat sink is a heat dissipation base by the teaching “in addition to acting as a heat sink for inductor 200” [0019]).  (Feng: Figs. 5 and 5B, para. [0018], [0019]).
the gap, and the magnetic unit is part of a high frequency power conversion system including a converter.
However, Fletcher teaches, the conductive element (copper screen) disposed facing the gap (“airgap”).  (Fletcher: Figs. 4a, 7 and 13, pages 3-4).
Further, Raiser teaches, a magnetic unit (100) is part of a high frequency power conversion system (“high frequency applications” [0026]) including a converter (“boost converter” [0032]).  (Raiser: Fig. 5, para.  [0026], [0030], [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductive element (220) of Feng to include the conductive element (copper screen) facing the airgap of Fletcher, the motivation being that of “reducing the fringing flux” (page3), “reduction in coil conductor power loss…reduction in total system power loss” (page 4).  (Fletcher: Figs. 4a, 7 and 13, pages 3-4, section 4 ‘Inductor modelling with copper screen’).
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power conversion system including a converter of Raiser to include the magnetic unit of Feng in view of Fletcher, the motivation being that “the inductor of the invention has particular application for an inductor in an inductor array for a DC/DC boost converter” [0019].  (Raiser: Fig. 5, para.  [0019]).  Therefore, the limitations of Claim 19 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/10/2021